 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer(Locust)to force the primary employer to recognize and bargaincollectively.Respondent urges that no further action be taken in this matter in view of thefact that the constructionworkhas been completedand Locustisnow carrying onits normal business at the former construction site. It is settledhowever,that anunfairlabor practiceproceeding is notmooted byeither the termination of theparticular incident giving rise to the violationor by thediscontinuance of the totalcourse of unfair conduct(N.L.R.B. v. Mexia Textile Mills, Inc.,339 U.S. 563, 567-568;N.L.R.B. v. Pool Manufacturing Co.,339 U.S. 577; andN.L.R.B. v. Local 74,United Brotherhood of Carpenters & Joiners of America, A. F. of L.,et al. (Watson's.Specialty Store),341 U.S. 707, 715).IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof theAct, Irecommend that Respondent,to effectuate the policies of the Act, ceaseand desist therefrom and take the affirmative action hereinafter specified.CONCLUSIONS OF LAWIn summary,I find and conclude1.The evidence adduced in this proceeding satisfies the Board's requirementsfor the assertion of jurisdiction herein.2.Leonard Shaffer Company, Inc., Arthur A. Kober Company,Inc.,Wolfsonand Schnoll,Inc.,Morris Newmark and Bros., Inc., Altman Bros., Inc., AlliedPlastering Co., Energy Elevator Company,Henry S.Rau Company,Inc.,G-M IronWorks, and Modern Floors,Inc., are engaged in commerce or in an industry affect-ing commerce within the meaning of Section 8(b) (4) of the Act.3.Hotel,Motel & Club Employees'Union,Local 568,AFL-CIO,is a labor organi-zation within the meaning of the Act.4.By inducing and encouraging employees of Leonard Shaffer Company, Inc.,Arthur A.Kober Company, Inc., Wolfson and Schnoll,Inc.,Morris Newmark andBros., Inc., Altman Bros, Inc., Allied Plastering Co., Energy Elevator Company,Henry S. Rau Company, Inc., G-M Iron Works,and Modern Floors, Inc., to engagein a strike or a refusal in the course of their employment to perform services with anobject of forcing or requiring Leonard Shaffer Company, Inc., Arthur A. KoberCompany, Inc, Wolfson and Schnoll,Inc.,Morris Newmark and Bros., Inc., AltmanBros., Inc., Allied Plastering Co., Energy Elevator Company,Henry S. Rau Com-pany, Inc., G-M Iron Works,and Modern Floors,Inc., to cease doing business withLocust Mid-City Club and forcing or requiring Locust Mid-City Club to recognizeor bargain with Hotel,Motel & Club Employees'Union,Local 568,AFL-CIO, inthe absence of a certification of said Union as the bargaining representative of LocustMid-City Club employees,Respondent engaged in unfair labor practices within themeaning of Section 8(b) (4) (i)and (ii) (B) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendationsomitted from publication.]Artesian Ice and Cold Storage Co.andUnited Packinghouse,Food and Allied Workers,AFL-CIO,Petitioner.Case No.17-RC-3563.January 05, 1962DECISION ON REVIEW AND ORDEROn September 14, 1961, the Regional Director for the SeventeenthRegionissued a Decision and Direction of Election in the above-entitled proceeding, finding that a contract between the Employer andGeneral Teamsters, Chauffeurs and Helpers Union Local No. 460,affiliated with the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, herein called the In-135 NLRB No. 63. ARTESIAN ICE AND COLD STORAGE CO.573tervenor, did-not constitute a bar to this proceeding and directed anelection in the unit therein found appropriate.Thereafter the Inter-venor in accordance with Section 102.67 of the Board's Rules andRegulations Series 8 as amended filed with the Board a timely requestfor review of such Decision and Directon of Election, requesting theBoard to reconsider its contract-bar policy with respect to union-security clauses in contracts. , The Petitioner timely filed a brief' inopposition to the Intervenor's request.On October 6, 1961, the Board,by telegraphic order, granted the request for review and stayed theelection pending its decision on review.The Board 1 has considered the entire record in this case with re-spect to the Regional Director's determination under review and makesthe following findings :The Employer and the Intervenor contend that their current con-tract, effective from June 1, 1961, to May 31, 1962, covering the em-ployees sought herein, is a bar to this proceeding.The Petitionerasserts that the contract is not a bar because the union-security pro-vision- therein exceeds the bounds of union security permissible underthe Act.This provision provides :3.The Company agrees to require as a condition of continuedemployment that the present employees of the Company shallremain members of the Union and all new or additional em-ployees, who become subject to the provisions of this agreementmust become members of the Union on or prior to the thirtieth(30th) day following the beginning of such employment, and allsuch employees must remain members of the Union in good stand-ing thereafter by payment of initiation fees, and dues so longas they remain on the Company's payroll.Any employee, who,within the period, herein specified, fails to become a member ofthe Union by failing to pay initiation fees, or who, after becom-ing a member, loses his membership by failing to pay his regularmembership dues, shall upon receipt of written request from theUnion, immediately be discharged by the Company. 'As the union-security provision is not clearly unlawful on its faceand has not been found illegal by this Board or Federal court pursuantto an unfair labor practice proceeding, we hold that it' does not removethe contract as a bar.2As the petition herein was untimely filed weshall dismiss it.[The Board dismissed the petition.]1Pursuant to Section 3(b) of the National Labor Relations Act, the Board has delegatedits powers in connection with this case to a three-member panel[Chairman McCullochand Members Panning and Brown].2 Paragon Products Corporation,134 NLRB 662.